DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-12 and 18-20 directed to a first tire non-elected without traverse.  Accordingly, claims 1-12 and 18-20 have been cancelled. 
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tatsuya Sawada on 07/06/2022.

The application has been amended as follows: 
Amend claim 14 as follows: 
14. (Original) The tire according to claim 13, wherein the sipe extends across the land portion comprising the sipe. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is represented by Toulemont et al. (US 2012/0132337), Yoshikawa (US 2015/0013865), and Taniguchi (DE 102015115832 with English Machine Translation). Toulemont discloses a tire tread comprising a sipe with a bent portion that has a widened portion which has an increased width relative to sipe portions sandwiching the bent portion; wherein the widened portion has a straight line portion that is linearly continuous with a side wall of the inclined portion of one of the sipe portions. Toulemont fails to teach or suggest, however, that the sipe portions are inclined respectively to one side and to the other side with respect to a normal line at an opening center of the sipe at the tread surface. Yoshikawa discloses a tire tread comprising a sipe with a bent portion sandwiched between sipe portions that are inclined respectfully to one side and to the other side with respect to a normal line at an opening center of the sipe on the tread surface. Yoshikawa fails to disclose, however, that the bent portion has a widened portion which has an increased width relative to the sipe portions sandwiching the bent portion. Taniguchi discloses a tire tread comprising a sipe that has a bent portion with a widened portion which has an increased width relative to sipe portions sandwiching the bent portion. However, neither Yoshikawa nor Taniguchi teach or suggest that the widened portion has a straight line portion wherein “the straight line portion is linearly continuous with a side wall of the inclined portion” as recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749